Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11041894. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of instant application is anticipated by claim 1 of U.S. Patent 11041894)
17205740					U.S. Patent 11041894
1. A measuring device, comprising: a first measuring port; a digital interface connected to the first measuring port, wherein the digital interface is adapted to be connected to a digital input or output of a device under test (DUT); 
a second measuring port adapted to be connected to a radio frequency (RF) input or output of the DUT; and 
a processor adapted to determine scattering parameters (S-parameters) of the DUT based on measuring signals transmitted to the DUT and received from the DUT by the first measuring port and the second measuring port.
2. The measuring device according to claim 1, wherein the measuring device is a vector network analyzer.
1. A vector network analyzer, comprising: a first measuring port; a first digital interface, connected to the first measuring port, adapted to be connected to a digital input or output of a device under test; 
a second measuring port adapted to be connected to a radio frequency input or output of the device under test; and 
a processor; a third measuring port adapted to be connected to a further radio frequency input or output of the device under test; a fourth measuring port; and a second digital interface, connected to the fourth measuring port, adapted to be connected to a further digital input or output of the device under test; and wherein the processor is adapted to determine scattering parameters (S-parameters) of the device under test, based on measuring signals transmitted to the device under test and received from the device under test by the first measuring port, the second measuring port and the third measuring port.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,5,6,7, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanakabuchi (US 20060066289).
Regarding claim 1, Tanakabuchi teach A measuring device, (Note VNA 100) comprising: 
a first measuring port; (Note 106, Fig. 1 and par. 20)
a digital interface connected to the first measuring port, (Note par 20-21, Fig. 1 below, Note digital stimulus can be sent to either port, Note par. 20 ) wherein the digital interface is adapted to be connected to a digital input or output of a device under test (DUT); 
a second measuring port adapted to be connected to a radio frequency (RF) input or output of the DUT; (Note 104 and pars. 3 and 20, Fig. 1) and 

    PNG
    media_image1.png
    671
    774
    media_image1.png
    Greyscale

a processor adapted to determine scattering parameters (S-parameters) of the DUT based on measuring signals transmitted to the DUT and received from the DUT by the first measuring port and the second measuring port. (Implicitly taught, Note par. 32) 
Regarding claim 2, Tanakabuchi teach wherein the measuring device is a vector network analyzer. (Note VNA 100)

Regarding claims 5, Tanakabuchi teach a first measuring port connector adapted to connect the RF input or output of the DUT to the first measuring port; and a digital interface connector adapted to connect the digital input or output of the DUT to the digital interface.

    PNG
    media_image1.png
    671
    774
    media_image1.png
    Greyscale

Regarding claim 6, Tanakabuchi teach a first coupler adapted to connect the first measuring port to the first measuring port connector and to the digital interface. (Note Fig. 1 below)

    PNG
    media_image2.png
    744
    787
    media_image2.png
    Greyscale

Regarding claim 7, Tanakabuchi teach  the first coupler provides for selectively connecting the first measuring port to the first digital interface or to the first measuring port. (Note Fig. 1 above)

    PNG
    media_image3.png
    671
    774
    media_image3.png
    Greyscale



Regarding claim 11, Tanakabuchi teach a digital interface connector connected to the digital interface, and adapted to connect the digital interface to the digital input or output of the DUT; (Note Fig. 1 below)
a first measuring port connector connected to the first measuring port; (Note Fig. 1 below) and 
a second measuring port connector connected to the second measuring port, and adapted to connect the second measuring port to the RF input or output of the DUT. (Note Fig. 1 below)

    PNG
    media_image4.png
    671
    774
    media_image4.png
    Greyscale


Regarding claim 12, Tanakabuchi teach a first coupler adapted to connect the digital interface to the first measuring port. (Note Fig. 1 below)

    PNG
    media_image3.png
    671
    774
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 3,4, 8-10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of: 
a first analog measuring signal, and providing the first analog measuring signal to a digital interface of the measuring device; generating, by the digital interface of the measuring device, a digital measuring signal based on the first analog measuring signal, and providing the digital measuring signal to a digital input of the DUT; receiving, by a second measuring port of the measuring device, a second analog measuring signal generated by the DUT based on the digital measuring signal and output by an RF output of the DUT; and determining, by a processor of the measuring device, the S-parameters of the DUT based on the first analog measuring signal and the second analog measuring signal as claimed in combination with all other limitations of claim 17.
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of: 
generating, by the optical interface of the measuring device, an optical measuring signal based on the first analog measuring signal, and providing the optical measuring signal to an optical input of the DUT; receiving, by a second measuring port of the measuring device, a second analog measuring signal generated by the DUT based on the optical measuring signal and output by a radio frequency output of the DUT; determining, by a processor of the measuring device, the S-parameters of the DUT based on the first analog measuring signal and the second analog measuring signal as claimed in combination with all other limitations of claim 18.

Prior art of record:

Tanbakuchi (US 20060066289) teach a method and apparatus for characterizing a non-linear device stimulates the device with a repetitive digital signal and uses relative phase measurements made with a vector network analyzer to measure the device response to the digital stimulus.
Tanbakuchi does not teach the limitations above.

Tanbakuchi (US 7088109) teach A method of measuring a digital device comprising the steps of: providing a vector network analyzer ("VNA") having a sampler having as inputs a digital stimulus signal having at least two harmonically related spectral components and a repetitive impulse signal and an output signal comprising said digital stimulus signal conditioned by said repetitive impulse signal
Tankabuchi does not teach the limitations above.
Azarian (US 20100102829) teach a front end of a vector network analyzer (VNA) on an integrated circuit includes a clock generator and two ports. The VNA couples to a device under test (DUT) using the two ports.  
Azarian does not teach the limitations above.

The pertinent prior art, taken alone, or, in combination, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, provided, and disposed, in the manner as claimed by the Applicants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858